Order entered May 26, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01105-CV

                                   CHELSEA DAVIS, Appellant

                                                  V.

                                    HARLAN CROW, Appellee

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-13-23109

                                              ORDER
           Because Dallas County District Clerk Felicia Pitre has failed to comply with our May 13,

2015 order to file, no later than May 18, 2015, a supplemental clerk’s record containing a copy

of (1) the trial court’s June 24, 2014 dismissal order; (2) the trial court’s July 28, 2014 sanctions

order; and (3) Chelsea Davis’s August 29, 2014 notice of appeal, we again ORDER Ms. Pitre to

file the requested record. The record shall be filed no later than June 1, 2015.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE